Appeal by defendant from a judgment of separation, which judgment granted alimony and counsel fees, and from an order punishing defendant for contempt for failure to pay such alimony and counsel fees. Judgment modified on the law and the facts by striking out the second and third ordering paragraphs and remitting such matters to the Special Term that tried the case to take proof of the financial circumstances of the parties and to fix the amount of alimony and counsel fees. As so modified the judgment is unanimously affirmed, without costs. Conclusions of law “ Second ” and “ Third ” are disapproved. Order adjudging defendant in contempt for failure to pay alimony and counsel fees reversed on the law and the facts, without costs, and the motion denied, without costs. At the close of the plaintiff’s case, defendant moved to dismiss the complaint insofar as plaintiff sought alimony and counsel fees on the ground that there was no proof before the court to sustain that phase of the complaint. The court stated that in the event he granted judgment for the plaintiff at the conclusion of the trial, he would take proof of the financial situation of the parties. The judgment was inadvertently signed without taking such proof. In the interests of justice, we believe such proof should be taken and a new determination made. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ.